                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-069-RJC-DCK

 CBD INDUSTRIES, LLC,                                      )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )   ORDER
                                                           )
 MAJIK MEDICINE, LLC,                                      )
                                                           )
                Defendant.                                 )
                                                           )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Mark Kutny, concerning Andrew C. Stevens, on

March 5, 2021. Andrew C. Stevens seeks to appear as counsel pro hac vice for Plaintiff. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Andrew C.

Stevens is hereby admitted pro hac vice to represent Plaintiff.



                                   Signed: March 5, 2021




      Case 3:21-cv-00069-RJC-DCK Document 12 Filed 03/05/21 Page 1 of 1
